Title: To Alexander Hamilton from Edmund Randolph, 16 May 1794
From: Randolph, Edmund
To: Hamilton, Alexander


[Philadelphia] May 16, 1794. “The Secretary of State, not thinking that the million of dollars, mentioned in the note of the Secretary of the Treasury this morning, are applicable to the objects of Mr. Skipwith, begs the favor of him to send by the bearer a letter to the Bank for the informal advance of the sum of nine hundred dollars to be replaced, as mentioned in the Secretary of State’s former letter of this date.”
